

117 HR 5402 IH: Veteran’s Electronic Transcript of Residency for Entering New Tenancies Act
U.S. House of Representatives
2021-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5402IN THE HOUSE OF REPRESENTATIVESSeptember 28, 2021Ms. Sherrill (for herself and Mrs. Bice of Oklahoma) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo direct the Secretary of Defense to implement a record of housing history for members of the Armed Forces who reside in housing provided by the United States.1.Short titleThis Act may be cited at the Veteran’s Electronic Transcript of Residency for Entering New Tenancies Act or the VET RENT Act. 2.Establishment of housing history for members of the Armed Forces who reside in housing provided by the United States(a)In generalNot later than September 30, 2022, the Secretary of Defense shall establish and implement a standard record of housing history for members of the Armed Forces who reside in covered housing.(b)ContentsA record under this section shall include, with regards to each period during which the member concerned resided in covered housing, the following:(1)The assessment of the commander of the military installation in which such housing is located, of the condition of such covered housing—(A)prior to the beginning of such period; and(B)in which the member concerned left such covered housing upon vacating such covered housing.(2)Contact information a housing provider may use to inquire about a record under this section.(c)Online accessThe Secretary concerned shall maintain a website through which a member of the Armed Forces under the jurisdiction of such Secretary may access the record under this section of such member.(d)IssuanceThe Secretary concerned shall issue a copy of a record under this section to the member concerned upon the separation, retirement, discharge, or dismissal of such member from the Armed Forces, with the DD Form 214 for such member.(e)Covered housing definedIn this section, the term covered housing means housing provided by the United States to a member of the Armed Forces.